COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Ernest C. Adimore-Nweke v. The State of Texas

Appellate case number:     01-20-00012-CR

Trial court case number: 2233595

Trial court:               County Criminal Court at Law No. 15 of Harris County

                                                and

Appellate case name:       Ernest C. Adimore-Nweke v. The State of Texas

Appellate case number:     01-20-00014-CR

Trial court case number: 2233594

Trial court:               County Criminal Court at Law No. 15 of Harris County

        Appellant, Ernest C. Adimore-Nweke, filed a motion asking this Court to declare him
indigent in these two appeals. The Court abated these appeals in order for the trial court to hold a
hearing to hear evidence and issue findings of fact to determine whether appellant is indigent.
See TEX. R. APP. P. 20.1(b)(3). On January 16, 2020, the trial court was ordered to have a court
reporter, or court recorder, record the hearing and file the reporter’s record with this Court no
later than 30 days from the date of the indigency hearing. The trial court clerk was ordered to file
a clerk’s record containing the trial court’s findings no later than 30 days from the date of the
indigency hearing.

         An information sheet submitted by court reporter Pam Gwin Coder indicates there were
indigency hearings on February 6, 2020 and February 12, 2020. The court reporter is ordered to
file the reporter’s record from the indigency hearings within 30 days from the date of this order.
The trial court clerk is ordered to file the supplemental clerk’s record containing the trial court’s
ruling and findings of fact no later than 30 days of the trial court’s determination as to whether
appellant is indigent.1

       It is so ORDERED.



Judge’s signature: /s/ Julie Countiss
                                 Acting individually


Date: February 20, 2020




       1
          If there are additional hearings to determine whether appellant is indigent, the trial court
is directed to have a court reporter, or court recorder, record the hearing and file the reporter’s
record with this Court no later than 30 days from the date of the indigency hearing.